Citation Nr: 0000942	
Decision Date: 01/12/00    Archive Date: 01/27/00

DOCKET NO.  98-07 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the veteran's current spouse may be recognized as his 
dependent spouse for VA purposes.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to June 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which found that the veteran's current spouse could not be 
recognized as his dependent spouse for VA purposes.

In an April 1993 rating decision, the RO denied a claim of 
entitlement to an increased rating for the veteran's service-
connected residuals of a shell fragment wound to the right 
(major) forearm with injury to muscle groups VII and VIII.  
The veteran subsequently perfected a timely appeal regarding 
that decision.  However, in October 1997, the RO granted an 
increased rating of 40 percent for the veteran's service 
connected residuals of a shell fragment wound to the right 
(major) forearm with injury to muscle groups VII and VIII.  
Thereafter, the veteran submitted a signed statement in which 
he indicated that he was satisfied with the 40 percent 
disability rating assigned by the RO and that he wished to 
withdraw his appeal as to that issue.  38 C.F.R. § 20.204 
(1999).  Thus, that matter is no longer before the Board on 
appeal.


REMAND

In December 1996, the veteran presented testimony at a formal 
hearing before a traveling member of the Board.  A review of 
the record reveals that this hearing was conducted solely in 
regard to the veteran's claim of entitlement to an increased 
rating for the veteran's service-connected residuals of a 
shell fragment wound to the right (major) forearm with injury 
to muscle groups VII and VIII.  At this time, the veteran had 
not yet filed to have his current spouse recognized as his 
dependent spouse for VA purposes.


In December 1999, the veteran was advised that he was 
entitled to an additional hearing because the Board member 
who conducted the December 1997 hearing was no longer 
employed by the Board.  See 38 U.S.C.A. § 7102 (West 1991); 
38 C.F.R. § 20.707 (1999).  While it not entirely clear from 
the record, the Board was apparently unaware at the time this 
letter was issued that the veteran had withdrawn his claim of 
entitlement to an increased rating for his service-connected 
residuals of a shell fragment wound in February 1998, or that 
he had since perfected a timely appeal regarding the issue of 
whether the veteran's current spouse may be recognized as the 
veteran's dependent spouse for VA purposes.  Thereafter, the 
veteran responded by submitting a signed statement indicating 
that he desired to appear at a personal hearing before 
another traveling member of the Board.

Therefore, although the issue presently on appeal is not the 
same issue that was on appeal before the Board at the time of 
the veteran's December 1997 hearing, the veteran has 
expressed a desire to obtain a personal hearing with respect 
to his present claim.  Pursuant to 38 C.F.R. § 20.700 (1999), 
a hearing on appeal will be granted if an appellant, or an 
appellant's representative acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  See 38 U.S.C.A. § 7107(b) (West 
1991 & Supp 1999).  Because the Board may not proceed with an 
adjudication of the veteran's claim without affording him an 
opportunity for the hearing he requested, a remand is 
required.

Furthermore, the Board notes that the veteran's claim to have 
his current spouse recognized as his dependent spouse for VA 
purposes has been denied by the RO on the grounds that his 
divorce from his first wife in May 1979 could not be given 
full credit in the eyes of Civil Code of the Philippines, 
which the RO found to be the governing law in effect at that 
time.  In essence, the RO concluded that for VA purposes the 
veteran was still considered to be married to his first wife.

A review of the record shows that the veteran's first wife is 
alive and apparently residing in California.  The veteran has 
submitted her Social Security number, her California driver's 
license number, and her new last name following her own 
remarriage.  The Board believes that contested claims 
procedures are potentially applicable in this case, and that 
it is unclear the extent to which the RO has so far attempted 
to comply with such procedures.  Thus, while this case is in 
remand status, the RO should determine to what extent 
contested claims procedures are applicable to this case.  To 
the extent such procedures are found to be applicable, the RO 
should ensure that they are followed before returning the 
instant appeal to the Board.  See 38 C.F.R. §§ 20.500 et 
seq., 20.713 (1999). 

Accordingly, this case is remanded for the following action:

The RO should take steps to schedule the 
veteran for a travel board hearing at an 
appropriate location.  Notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.  With 
respect to the veteran's first spouse, 
the RO (or the station at which the 
travel board hearing is to be conducted) 
the should insure that all applicable 
contested claims procedures are followed.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran and/or his 
representative may furnish additional evidence and argument 
to the RO.  See Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109, 112 (1995); 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



